Citation Nr: 1429268	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes or as due to herbicide exposure in the Republic of Vietnam.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes or as due to herbicide exposure in the Republic of Vietnam.  

3.  Entitlement to service connection for a skin disability of the feet, exclusive of service-connected diabetic dermopathy, and to include "jungle rot."  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1970 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was before the Board on a prior occasion, and was remanded in March 2013 for evidentiary development.  For reasons discussed in detail below, additional development is necessary.  

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The Veteran appeared at a Travel Board hearing in December 2012.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

This case was before the Board on a previous occasion, and in a March 2013 remand order, it was directed that the Veteran be afforded comprehensive neurological and skin examinations to address his contentions that a current skin disability of the feet, exclusive of service-connected diabetic dermopathy, has been present since his time of active military service, and that he experienced bilateral upper extremity peripheral neuropathy as a consequence of his service-connected diabetes (or as a consequence of herbicide exposure in Vietnam).  

In essence, the Board, in its March 2013 remand order, noted that there were competent reports of upper extremity symptomatology reported by the Veteran throughout the course of his appeal, and that the most recent VA examination of record, dated in December 2012, included an assessment of diabetic peripheral neuropathy in the extremities.  The report was not specific as to what extremities were affected; however, given this finding and the credible reports of numbness in the arms, the claim was dispatched so that a new, comprehensive VA examination addressing etiology could be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the contended "jungle rot," the Board noted in March 2013 that while a December 2012 VA examination noted diabetic dermopathy of the shins, the feet were not specifically addressed.  Further, a February 2011 VA examination report noted that the Veteran's skin was affected by "plaques"; however, the location and nature of these plaques were not expounded.  The Veteran's reports of seeing a physician for skin complaints proximate to the time of his service discharge were considered as credible, and the claim was remanded for an examination addressing the etiology of any currently present skin condition of the feet, to include "jungle rot," exclusive of service-connected diabetic dermopathy.  Id.  

The Appeals Management Center (AMC), in its most recent supplemental statement of the case, noted that it had been informed that the Veteran had failed to report at the scheduled time for his examinations.  It was reported that there had been some indication that the Veteran wished to withdraw his claim; however, upon dispatch of a clarification letter to the Veteran, there was no written withdrawal request received.  

Upon review, it does appear as if the Veteran's scheduled skin and neurological examinations were cancelled.  The reasoning associated with the cancelling of appointments, dated in June 2013, was "Veteran withdrew claim."  Again, no reference was made to any document submitted by the Veteran which would corroborate this alleged withdrawal, and the AMC has confirmed that, upon their request for clarification, the Veteran did not respond with any correspondence noting an intent to withdraw his claims.  Nonetheless, the AMC categorized the Veteran's absence from VA examinations as based on his failure to report at the scheduled time.  Given that the examinations were apparently cancelled as due to an erroneous belief that the claims had been withdrawn, however, this determination was in error.  

Essentially, the current state of the record reflects that the Veteran is still actively pursuing his appeal, and that his mandated examinations were not afforded on the basis of administrative or procedural error.  This is wholly outside of the Veteran's control, and the examinations should not have been cancelled without receipt of a written withdrawal of the claims.  Thus, as such a writing was not received, the examinations must be rescheduled.  Veterans, as a matter of law, are entitled to substantial compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The previous remand of March 2013 placed on VA the duty to ensure that comprehensive VA neurological and skin examinations be afforded, and accordingly, the case must be remanded for remedial compliance to ensure the evidentiary development mandated in the earlier remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine if he wishes to maintain his appeal.  If a written withdrawal is received, take appropriate action.  If the Veteran does not respond (or responds in the negative), continue with the development directed below.  

2.  The Veteran must be afforded a VA neurological examination to determine the nature and etiology of any currently present bilateral upper extremity peripheral neuropathy.  The claims file (including relevant electronic VA records) must be made available and reviewed by the examiner.  Any indicated studies must be performed. 

Based upon the examination results and the review of the record, the examiner must provide an opinion with respect to any currently present upper extremity peripheral neuropathy as to whether it is at least as likely as not (a 50 percent or greater probability) that it is (1) etiologically related to the Veteran's active service or (2) caused or aggravated (i.e., permanently worsened) by his service-connected diabetes mellitus and/or exposure to herbicides in the Republic of Vietnam.  For the purposes of the opinion, the examiner must presume that the Veteran is a reliable historian. 

The supporting rationale for all opinions expressed must be provided.

3.  Then, the Veteran must be afforded a VA skin examination to determine the nature and etiology of any currently present skin disablement, inclusive of jungle rot but exclusive of service-connected diabetic dermopathy, of the feet.  The claims file (including relevant Virtual VA records) must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

Based upon the examination results and the review of the record, the examiner must provide an opinion with respect to any currently present non-service connected skin disability of the feet, to include jungle rot, as to whether it is at least as likely as not (a 50 percent or greater probability) that it is etiologically related to the Veteran's active service.  The examiner must also indicate whether any skin disability of the feet present is a manifestation of the already service-connected diabetic dermopathy of the legs.  For the purposes of the opinion, the examiner must presume that the Veteran is a reliable historian.

The supporting rationale for all opinions expressed must be provided.

4.  Then, the appeal must be readjudicated.  If any determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


